Citation Nr: 0840163	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
Wolff-Parkinson-White Syndrome (WPW).  

2.  Entitlement to service connection for rheumatic heart 
disease.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease, asserted to be secondary to WPW.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1952 
to December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in September 2008.  A transcript of the hearing 
is of record.  

At the September 2008 hearing, the veteran asserted that a 
temporary total rating is warranted for the two-month period 
following insertion of his pacemaker.  September 2008 hearing 
(2008 T.) at 11.  See also 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7018 (2008) (which stipulates that a temporary total 
rating will be assigned for two months following hospital 
admission for implantation or reimplantation of an 
implantable cardiac pacemaker and that, therefore, the 
disorder is rated based on impairment resulting from 
supraventricular arrhythmias, pursuant to DC 7010).  

Available medical records indicate that, in August 2006, a 
pacemaker was implanted in the veteran due to 
"bradycardia."  The issue of entitlement to a temporary 
total rating for the two-month period following insertion of 
a pacemaker in August 2006 has not been adjudicated by the 
agency of original jurisdiction (AOJ) and is, therefore, 
referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.  


FINDINGS OF FACT

1.  The veteran has been assigned the highest available 
rating for WPW under the regulations, which anticipates more 
than four episodes of paroxysmal atrial fibrillation (or 
other supraventricular tachycardia) per year, as documented 
by an electrocardiogram (ECG) or Holter monitor.  

2.  In September 2008, prior to the promulgation of a 
decision in the current appeal, the Board received from the 
veteran a request to withdraw from appellate review his 
claims for rheumatic heart disease and to reopen a claim for 
coronary artery disease.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for WPW  
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic 
Code (DC) 7010 (2008).  

2.  The criteria for the veteran's withdrawal of the 
Substantive Appeal in his claims for service connection for 
rheumatic heart disease and to reopen a claim for service 
connection for coronary artery disease, asserted to be 
secondary to WPW, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for WPW 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the rating 
of the veteran's WPW .  

Initially, by a March 1955 rating action, the RO granted 
service connection for WPW  with a history of paroxysmal 
auricular fibrillation (10 percent, effective from 
December 15, 1954).  By an August 1963 rating action, the RO 
awarded an increased evaluation of 30 percent, effective from 
June 17, 1963, for WPW.  This disability remains evaluated as 
30 percent disabling.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

According to the applicable rating criteria, a 30 percent 
rating is warranted for supraventricular arrhythmias upon 
evidence of more than 4 episodes of paroxysmal atrial 
fibrillation or other supraventricular tachycardia per year 
as documented by an electrocardiogram or Holter monitor.  A 
higher evaluation is not warranted under this diagnostic 
code.  38 C.F.R. § 4.104, DC 7010 (2008).  

The veteran believes that his WPW is manifested by sustained, 
rather than intermittent, arrhythmias.  As such, he asserts 
that this disorder should be evaluated, by analogy, based 
upon impairment resulting from ventricular arrhythmias.  
38 C.F.R. § 4.104, DC 7011 (2008).  See, e.g., September 2008 
hearing transcript (2008 T.) at 5-6.  Additionally, he 
asserts that the diagnostic code which rates impairment 
resulting from coronary artery disease is an appropriate 
measure of his  WPW.  See, e.g., 2008 T. at 6-8.  

For definitional purposes only, WPW is "the association of 
paroxysmal tachycardia (or atrial fibrillation) and 
preexcitation, in which the electrocardiogram displays a 
short P-R interval and a wide QRS complex which 
characteristically shows an early QRS vector (delta wave).  
See Dorland's Illustrated Medical Dictionary, 1643 (28th ed., 
1994).  The term "paroxysmal" is defined as recurring 
paroxysms (which, in turn, are sudden recurrence or 
intensification of symptoms).  Id. at 1235.  

Medical treatises from the American Heart Association and 
Cardiac Risk in the Young, which were submitted by the 
veteran in December 2005, confirm these definitions and also 
note that WPW is recognized by an ECG that shows "an extra 
pathway or shortcut . . . from the atria to the ventricles."  

Indeed, available medical records clearly reflect findings 
of, and treatment for, chronic atrial fibrillation.  Most 
recently, in a September 2008 letter, a private registered 
nurse (a Certified Legal Nurse Consultant) concluded, after 
reviewing the claims folder, that the veteran has chronic 
symptomatic atrial fibrillation.  

Available medical records do not, however, show that the 
veteran has "ventricular" arrhythmias.  Under universal 
principals of cardiac anatomy, this is a significant 
distinction.  In light of this fact, as well as the confirmed 
definition of WPW, the Board finds that consideration of 
DC 7011 (ventricular arrhythmias) is not appropriate.    

The Board notes that an April 2008 VA outpatient treatment 
record indicates that X-rays taken of the veteran's chest in 
February 2007 provided evidence of mild congestive failure.  
In a September 2008 opinion, the Nurse Consultant concluded 
that the veteran's "atrial fibrillation caused [his] 
congestive heart failure."  Significantly, however, as 
previously discussed, in September 2008, he withdrew his 
claim for service connection for cardiovascular disorders 
other than WPW.  Thus consideration of DC 7005 
(arteriosclerotic heart disease and coronary artery disease) 
is not warranted.

Therefore, DC 7010 (supraventricular arrhythmias) remains the 
only appropriate diagnostic code to be used in the evaluation 
of the impairment resulting from WPW.  As previously 
discussed herein, this service-connected disorder is 
currently evaluated as 30 percent disabling, the highest 
rating allowable pursuant to this diagnostic code.  38 C.F.R. 
§ 4.104, DC 7010 (2008).  A schedular rating greater than the 
currently-assigned 30 percent evaluation for WPW is not 
warranted.  

In reaching this decision, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
his atrial fibrillation-has been provided in part by the 
medical personnel who have examined and treated him during 
the current appeal.  These medical findings (as provided in 
examination and treatment reports) directly address the 
criteria under which WPW is evaluated.  As such, the Board 
finds these documents to be more probative than the 
subjective evidence of complaints of increased 
symptomatology.  Also of particular significance to the Board 
is the fact that this service-connected disability is 
currently assigned the maximum schedular rating.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that a schedular 
rating greater than the currently-assigned evaluation of 
30 percent for WPW is not warranted.  In reaching this 
conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Moreover, the Board does not find that referral of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal period.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

The veteran asserts that an extraschedular rating is 
warranted for his WPW because this disorder "markedly 
interferes with his ability to work."  2008 T. at 4-5, 14.  
Specifically, he maintains that he left his job in 
construction (which he had held from his service discharge in 
December 1954 until the mid-1980s) due to heart spasms.  
2008 T. at 15-17.  

In addition, he asserts that he does not drive much now-
essentially just to the post office (which is approximately a 
mile away from his home)-and that he has someone drive him 
to accomplish other errands (such as buying groceries).  
T. at 17.  He also maintains that he has family members do 
his yard work for him.  T. at 18.  Lay statements received in 
August 2008 support the veteran's assertions that persons 
assist him with errands and other activities of daily living.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's WPW has required 
hospitalization or alone has resulted in marked interference 
with employment at any time during the current appeal.  He 
currently receives only periodic outpatient treatment for 
this disability.  Further, numerous available medical records 
reflect treatment for various other disabilities, including a 
myocardial infarction, diabetes mellitus with neuropathy, 
hypertension, and arthritis of the knees.  Significantly, the 
claims folder contains no competent evidence supporting the 
veteran's assertion that his WPW alone has resulted in 
"marked interference" with his employment as a construction 
worker.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the veteran's WPW  resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that referral under 
the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted.  

Withdrawn Claims 

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In September 2008, after the veteran perfected a timely 
appeal with respect to his claim for service connection for 
rheumatic heart disease and his claim to reopen a claim of 
entitlement to service connection for coronary artery 
disease, he submitted a statement in which he specifically 
expressed his desire to withdraw these issues from appellate 
review.  In view of his expressed desires, the Board 
concludes that further action with regard to these claims is 
not appropriate.  The Board does not have jurisdiction over 
these withdrawn issues and, as such, must dismiss the appeal 
of these claims.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
October 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate his increased rating 
claim and of his and VA's respective duties for obtaining 
evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his increased rating 
claim-as this is the premise of the claim.  It is therefore 
inherent that the veteran had actual knowledge of the rating 
element of this claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
service-connected disability on appeal by March 2006 
correspondence.  Any questions as to the appropriate 
effective date to be assigned are moot as this claim has been 
denied.  

A VCAA letter sent to the veteran in May 2008 meets the 
requirements of Vazquez-Flores and is sufficient as to 
content.  The timing defect of the March 2006 and May 2008 
letters was cured by the RO's re-adjudication of the 
increased rating claim, and issuance of a supplemental 
statement of the case (SSOC), in June 2008.

Based on the various letters issued during the current 
appeal, the veteran can be expected to understand what was 
needed to support his increased rating claim.  Moreover, he 
has demonstrated actual knowledge of what was needed to 
support an increased rating.  

His testimony at the recent hearing in September 2008 
essentially consisted of a discussion of the reasons that he 
believed that other diagnostic codes should be used to rate 
his WPW or that an extraschedular evaluation was warranted 
(because this disorder is currently receiving the maximum 
schedular evaluation under the appropriate DC 7010).  

Based on the above, the Board finds that the VCAA 
notification requirements, as they pertain to the veteran's 
increased rating claim, have been met.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained VA post-service treatment records.  
Further, the veteran submitted private post-service medical 
reports, including an opinion from a Nurse Consultant in 
September 2008.  Also, he was provided an opportunity to set 
forth his contentions during the hearing conducted before the 
undersigned VLJ in September 2008.  Therefore, available 
records and medical evidence have been obtained in order to 
make an adequate determination as to the increased rating 
issue on appeal.  

The veteran has not been accorded a VA examination pertinent 
to his WPW .  Given, however, the facts that this disability 
is currently receiving the highest schedular rating pursuant 
to the appropriate diagnostic code, that the available 
medical records do not reflect frequent periods of 
hospitalization, and that evidence of record does not reflect 
marked interference with employment (such that an 
extraschedular rating is warranted), the Board concludes that 
a remand for a VA examination would unduly delay resolution 
of this issue.  

Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, that 
any additional existing evidence that is necessary for a fair 
adjudication of this increased rating claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


ORDER

A rating in excess of 30 percent for WPW is denied.  

The claim for service connection for rheumatic heart disease 
is dismissed without prejudice.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
coronary artery disease, asserted to be secondary to WPW, is 
dismissed without prejudice.  


REMAND

Essentially, the veteran contends that his WPW (his only 
service-connected disability)-which is evaluated as 
30 percent disabling-has rendered him unable to obtain, and 
maintain, employment.  In particular, at the September 2008 
hearing, he testified that he left his job in construction 
(which he had held from his service discharge in December 
1954 until the mid-1980s) due to heart spasms.  
2008 T. at 15-17.  

In a statement submitted one month after the hearing, the 
veteran's attorney pointed out that he has not been accorded 
a VA examination which addresses the effect of his 
service-connected disability on his employability.  The Board 
agrees and finds that a remand of the TDIU claim is 
necessary.  On remand, he should be accorded a pertinent VA 
examination to determine the effect of his WPW on his ability 
to obtain, and maintain, employment.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The veteran should be accorded a 
pertinent examination to determine the 
effect of WPW on his ability to 
procure, and maintain, gainful 
employment.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any medically 
indicated tests should be accomplished.  

The examiner is asked to discuss the 
manifestations associated with this 
service-connected disorder and, to the 
extent possible, to render an opinion 
as to the level of impairment caused by 
this disability.  The examiner is also 
specifically asked to render an opinion 
as to the effect of this 
service-connected disability on the 
veteran's ability to procure, and to 
maintain, gainful employment (without 
regard to his age).  

2.  Following the completion of the 
above, re-adjudicate the issue 
entitlement to a TDIU.  If the decision 
remains in any way adverse to the 
veteran, he and his attorney should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
Court for further development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


